DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 01 Dec 2021 and 03 Jan 2022 for application number 16/405,772. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 Dec 2021 was filed before the mailing of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 8-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0048293 A1) in view of Yuda et al. [hereinafter as Yuda] (US 2005/0229136 A1) further in view of Chen et al. [hereinafter as Haller] (US 10,319,094 B1).
In reference to claim 1, Chen teaches a computer-implemented method for automatically modifying computer-aided design (CAD) assemblies, the method comprising:
generating a first topological model of a first CAD assembly based on a first plurality of CAD models included in the first CAD assembly, wherein the first topological model comprises a first plurality of nodes that represent the first plurality of CAD models [Fig. 2, para 0048 discloses the display of a CAD model of a brake assembly, including various components of the brake assembly, as well as the display of nodes which represent the various components];
receiving a first user interaction via a first node that is included in the first plurality of nodes and corresponds to a first CAD model included in the first plurality of CAD models [Fig. 2, para 0048 discloses the display of a CAD model of a brake assembly, including various components of the brake assembly, as well as the display of nodes which represent the various components; Fig. 2, para 0048 disclose selecting a node which corresponds to a brake assembly component].
However, while Chen teaches automatically performing a first operation involving the first CAD model [paras 0069-0074 disclose various operations that may result from a user input on a part], Chen does not explicitly state that the operation occurs based on the first user interaction which is on a node.
Yuda teaches that the operation occurs based on the first user interaction which is on a node [paras 0116-0117 discloses selecting nodes to perform a function].

One of ordinary skill in the art wanted to be motivated to obtain a CAD system in which a node may be selected to automatically perform an operation to facilitate determining validation objectives in a design change [Yuda, para 0001-0002, 0013].
However, while Chen teaches for each node included in the first plurality of nodes, a location of a corresponding CAD model included in the first plurality of CAD models within a user interface [Fig. 2, para 0048 discloses the display of a CAD model of a brake assembly, including various components of the brake assembly, as well as the display of nodes which represent the various components], Chen and Yuda do not explicitly teach projecting the node over a location of a corresponding CAD model included in the first plurality of CAD models within a user interface.
Haller teaches projecting the node over a location of a corresponding CAD model included in the first plurality of CAD models within a user interface [Fig. 9, col. 18, lines 25-53 discloses landmarks as “+” signs, e.g. nodes, projected onto the model that represent components of the model].
It would have been obvious to one of ordinary skill in art, having the teachings of Chen, Yuda, and Haller before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Chen and Yuda to include the functionality as taught by Haller in order to obtain a CAD system in which nodes may be projected on a topological model. 
One of ordinary skill in the art wanted to be motivated to obtain a CAD system in which nodes may be projected on a topological model to facilitate providing a visualization of manufactured parts to quickly and effectively detect changes that have occurred to an object [Haller, col. 1, lines 44-45].

In reference to claim 2, Chen, Yuda, and Haller teach the invention of claim 1 above.
Haller further teaches projecting the first node over the location of the corresponding CAD model comprises: projecting the first node over the first user interface element within the user interface [Fig. 9, col. 18, lines 25-53 discloses landmarks as “+” signs, e.g. nodes, projected onto the model that represent components of the model].
Chen further teaches The computer-implemented method of claim 1, further comprising: generating a first user interface element that includes at least a portion of the first CAD model [Fig. 2, para 0048 discloses the display of a CAD model of a brake assembly, including various components of the brake assembly, as well as the display of nodes which represent the various components; for example, the node location 191 corresponds to part 190].

In reference to claim 3, Chen, Yuda, and Haller teach the invention of claim 1 above.
Chen further teaches The computer-implemented method of claim 1, wherein automatically performing the first operation comprises: determining, based on the first topological model, a second node that is coupled to the first node and corresponds to a second CAD model included in the first plurality of CAD models; and generating a first user interface element that includes at least a portion of the first CAD model and at least a portion of the second CAD model [Fig. 2, para 0048 discloses the display of a CAD model of a brake assembly, including various components of the brake assembly, as well as the display of nodes which represent the various components; a hierarchy of a plurality of nodes is displayed, as well as the display of the corresponding parts].

In reference to claim 4, Chen, Yuda, and Haller teach the invention of claim 1 above.
Chen further teaches The computer-implemented method of claim 1, wherein automatically performing the first operation comprises performing one or more simulation operations based on the first CAD model to generate simulation results [paras 0044, 0049 disclose performing a simulation based on the CAD model].

In reference to claim 8, Chen, Yuda, and Haller teach the invention of claim 1 above.
Chen further teaches The computer-implemented method of claim 1, wherein the first operation further involves a second CAD model that is coupled to the first CAD model, wherein the first CAD model and the second CAD model reside within a CAD sub-assembly within the first CAD assembly [Fig. 2, para 0048 discloses a hierarchy of assemblies, sub-assemblies, and parts, the assemblies consisting of sub-assemblies, and the assemblies and sub-assemblies consisting of parts].

In reference to claim 9, Chen, Yuda, and Haller teach the invention of claim 1 above.
Chen further teaches The computer-implemented method of claim 1, wherein the first topological model further includes a set of edges that couple the first plurality of nodes, wherein each edge included in the set of edges represents a relationship between two CAD models included in the first plurality of CAD models, and wherein the relationship comprises at least one of a physical connection, a kinematic association, or a logical relationship [Fig. 2, para 0048 discloses a hierarchy of nodes and connections, the node representing physical parts of a brake assembly, and the connection of the nodes of the hierarchies representing a physical/kinematic connection between parts].

In reference to claims 10-13, claims 10-13 are rejected for the same reasons as that of claims 1-4, respectively.
In reference to claims 17-18, claims 17-18 are rejected for the same reasons as that of claims 8-9, respectively.
In reference to claim 19, claim 19 is rejected for the same reasons as that of claim 1.

Claims 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yuda further in view of Haller further in view of Fuki (US 2001/0055013 A1).
In reference to claim 5, Chen, Yuda, and Haller teach the invention of claim 1 above.
Chen further teaches automatically performing the first operation [paras 0069-0074 disclose various operations that may result from a user input on a part].
However, Chen, Yuda, and Haller do not explicitly teach The computer-implemented method of claim 1, generating a parameterized version of the first CAD model; and causing a generative design engine to generate alternative geometry for the first CAD model based on the parameterized version of the first CAD model.
Fuki teaches The computer-implemented method of claim 1, generating a parameterized version of the first CAD model; and causing a generative design engine to generate alternative geometry for the first CAD model based on the parameterized version of the first CAD model [para 0006 discloses a CAD model based on parameters, and the change of shape of the CAD model using a parametric function].
It would have been obvious to one of ordinary skill in art, having the teachings of Chen, Yuda, Haller, and Fuki before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Chen, Yuda, and Haller to include the functionality as taught by Fuki in order to obtain a CAD system in which a node may be selected to automatically perform an operation, the operation generating an alternative geometry for a CAD model. 
One of ordinary skill in the art wanted to be motivated to obtain a CAD system in which a node may be selected to automatically perform an operation, the operation generating an alternative geometry for a CAD model to improve conveniences in three-dimensional model design [Fuki, para 0018].

In reference to claim 6, Chen, Yuda, Haller, and Fuki teach the invention of claim 5 above.
Fuki further teaches The computer-implemented method of claim 5, wherein generating the parameterized version of the first CAD model comprises generating a first parametric function that is evaluated, based on a first set of parameters, to generate three-dimensional (3D) geometry associated with the first CAD model [para 0006 discloses a CAD model based on parameters, and the change of shape of the CAD model using a parametric function].

In reference to claims 14-15, claims 14-15 are rejected for the same reasons as that of claims 5-6, respectively.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yuda further in view of Haller further in view of Demircan et al. [hereinafter as Demircan] (US 2015/0046893 A1).
In reference to claim 7, Chen, Yuda, and Haller teach the invention of claim 1 above.
Chen further teaches automatically performing a first operation involving the first CAD model [paras 0069-0074 disclose various operations that may result from a user input on a part].
Demircan teaches The computer-implemented method of claim 1, generating performance data that indicates a first critical load pathway associated with the first CAD model; mapping the performance data onto a first edge of the first topological model to generate a performance mapping; and generating a first user interface element that includes the performance mapping [Fig. 11, paras 0041-0043 disclose determining stress along a path of nodes and indicating a failing condition on an edge connected to a node if stress is above a threshold].
It would have been obvious to one of ordinary skill in art, having the teachings of Chen, Yuda, Haller, and Demircan before him before the effective filing date of the claimed invention, to modify the 
One of ordinary skill in the art wanted to be motivated to obtain a CAD system in which a node may be selected to automatically perform an operation, the operation generating performance data to mitigate stress in a system [Demircan, para 0003].

In reference to claim 16, claim 16 is rejected for the same reasons as that of claim 7.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of new grounds of rejection necessitated by amendment; see the Rejection above for prior art mappings and explanations.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Cornaby (US-20160004694-A1) discloses nodes representing parts of a model projected on a model [Figs. 4-5, paras 0031-00032].

Conclusion
11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173